



WARNING

The President of the panel hearing this appeal directs
that the following should be attached to the file:

An order restricting publication in this proceeding
under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4     (1)
Subject to subsection (2), the presiding judge
or justice may make an order directing that any information that could identify
the complainant or a witness shall not be published in any document or
broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)   an offence under section 151, 152,
153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1, 172, 172.1, 172.2, 173,
210, 211, 212, 213, 271, 272, 273, 279.01, 279.011, 279.02, 279.03, 280, 281,
346 or 347,

(ii) an offence under section 144 (rape),
145 (attempt to commit rape), 149 (indecent assault on female), 156 (indecent
assault on male) or 245 (common assault) or subsection 246(1) (assault with
intent) of the
Criminal Code
, chapter C-34 of the Revised Statutes of
Canada, 1970, as it read immediately before January 4, 1983, or

(iii) an offence under subsection 146(1)
(sexual intercourse with a female under 14) or (2) (sexual intercourse with a
female between 14 and 16) or section 151 (seduction of a female between 16 and
18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality),
157 (gross indecency), 166 (parent or guardian procuring defilement) or 167
(householder permitting defilement) of the
Criminal Code
, chapter C-34
of the Revised Statutes of Canada, 1970, as it read immediately before January
1, 1988; or

(b)     two or more
offences being dealt with in the same proceeding, at least one of which is an
offence referred to in any of subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect of the offences referred to
in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)  at the first reasonable opportunity,
inform any witness under the age of eighteen years and the complainant of the
right to make an application for the order; and

(b)  on application made by the
complainant, the prosecutor or any such witness, make the order.

(3)
In proceedings in respect of an offence under section
163.1, a judge or justice shall make an order directing that any information
that could identify a witness who is under the age of eighteen years, or any
person who is the subject of a representation, written material or a recording
that constitutes child pornography within the meaning of that section, shall
not be published in any document or broadcast or transmitted in any way.

(4)
An order made under this section does not apply in
respect of the disclosure of information in the course of the administration of
justice when it is not the purpose of the disclosure to make the information
known in the community. 2005, c. 32, s. 15, c. 43, s. 8;2010, c. 3, s. 5;2012,
c. 1, s. 29.

486.6     (1)
Every person who fails to comply with an order
made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is guilty of an
offence punishable on summary conviction.

(2)
For greater certainty, an order referred to in subsection
(1) applies to prohibit, in relation to proceedings taken against any person
who fails to comply with the order, the publication in any document or the
broadcasting or transmission in any way of information that could identify a
victim, witness or justice system participant whose identity is protected by
the order. 2005, c. 32, s. 15.





COURT OF APPEAL FOR ONTARIO

CITATION: R. v. C.M., 2015 ONCA 468

DATE: 20150623

DOCKET: C59169

Laskin, Gillese and van Rensburg JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

C.M.

Appellant

Sean Fraser, for the appellant

John Patton, for the respondent

Heard: June 17, 2015

On appeal from the conviction entered on December 12,
2013 by Justice Joseph A. De Filippis of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant submits that the trial judge erred in admitting and using
the similar fact evidence because he placed too much reliance on generic
similarities. We do not agree. The trial judge relied on specific similarities
as he outlined at para. 32 of his reasons. Moreover, we agree with para. 4 of
the Crowns factum. The trial judge properly applied the law on the
admissibility and use of discreditable conduct evidence. This discretionary
determination is entitled deference on appeal.

[2]

This appeal is dismissed.


